            Case 4:19-cv-00570-JED-FHM Document 19 Filed in USDC ND/OK on 10/25/19 Page 1 of 3

                                                                                    CLOSED,Transferred_Out_District
                                       U.S. District Court
                            SOUTHERN DISTRICT OF TEXAS (Houston)
                            CIVIL DOCKET FOR CASE #: 4:19−cv−02670

Reeves v. Enterprise Products Partners, LP Case transferred to (the    Date Filed: 07/19/2019
Northern District of Oklahoma).                                        Date Terminated: 10/23/2019
Assigned to: Judge Alfred H Bennett                                    Jury Demand: Plaintiff
Cause: 29:201 Fair Labor Standards Act                                 Nature of Suit: 710 Labor: Fair Standards
                                                                       Jurisdiction: Federal Question
Plaintiff
Darrell Reeves                                            represented by Andrew Wells Dunlap
                                                                         Josephson Dunlap Law Firm
                                                                         11 Greenway Plaza
                                                                         Ste 3050
                                                                         Houston, TX 77046
                                                                         713−352−1100
                                                                         Email: adunlap@mybackwages.com
                                                                         ATTORNEY TO BE NOTICED

                                                                       Richard J Burch
                                                                       Bruckner Burch PLLC
                                                                       8 Greenway Plaza
                                                                       Ste 1500
                                                                       Houston, TX 77046
                                                                       713−877−8788
                                                                       Fax: 713−877−8065 fax
                                                                       Email: rburch@brucknerburch.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       William Richard Liles
                                                                       Josephson Dunlap
                                                                       11 Greenway Plaza
                                                                       Suite 3050
                                                                       Houston, Tx 77046
                                                                       713−352−1100
                                                                       Email: wliles@mybackwages.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michael A Josephson
                                                                       Josephson Dunlap Law Firm
                                                                       11 Greenway Plaza
                                                                       Suite 3050
                                                                       Houston, TX 77046
                                                                       713−352−1100
                                                                       Fax: 713−352−3300
                                                                       Email: mjosephson@mybackwages.com
                                                                       ATTORNEY TO BE NOTICED


V.
        Case 4:19-cv-00570-JED-FHM Document 19 Filed in USDC ND/OK on 10/25/19 Page 2 of 3

Defendant
Enterprise Products Partners, LP                       represented by Joseph Y Ahmad
                                                                      Ahmad, Zavitsanos, Anaipakos, Alavi &
                                                                      Mensing P.C.
                                                                      1221 McKinney St
                                                                      Suite 2500
                                                                      Houston, TX 77010−2009
                                                                      713−600−4900
                                                                      Fax: 7136550062
                                                                      Email: joeahmad@azalaw.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Jordan Lyn Warshauer
                                                                       Ahmad, Zavitsanos, Anaipakos, Alavi &
                                                                       Mensing P.C.
                                                                       1221 McKinney St
                                                                       Ste 2500
                                                                       Houston, TX 77010
                                                                       713−655−1101
                                                                       Email: jwarshauer@azalaw.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Neal Avishek Sarkar
                                                                       Ahmad Zavitsanos et al
                                                                       1221 McKinney
                                                                       Ste 2500
                                                                       Houston, TX 77010
                                                                       713−600−4923
                                                                       Fax: 713−655−0062
                                                                       Email: nsarkar@azalaw.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Rachel Cowen
                                                                       McDermott Will & Emery
                                                                       444 West Lake
                                                                       Suite 4000
                                                                       Chicago, IL 60606
                                                                       312.372−2000
                                                                       Email: rcowen@mwe.com
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 07/19/2019     Ï1   COMPLAINT against Enterprise Products Partners, LP (Filing fee $ 400 receipt number
                     0541−22822578) filed by Darrell Reeves. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A −
                     Consent)(Josephson, Michael) (Entered: 07/19/2019)

 07/19/2019     Ï2   Request for Issuance of Summons as to Enterprise Products Partners, LP, filed.(Josephson,
                     Michael) (Entered: 07/19/2019)

 07/22/2019     Ï3   ORDER for Initial Pretrial and Scheduling Conference and Order to Disclose Interested Persons.
                     Initial Conference set for 11/8/2019 at 09:30 PM in Courtroom 8C before Judge Alfred H
       Case 4:19-cv-00570-JED-FHM Document 19 Filed in USDC ND/OK on 10/25/19 Page 3 of 3

                    Bennett(Signed by Judge Alfred H Bennett) Parties notified.(ckrus, 4) (Entered: 07/22/2019)

07/22/2019    Ï4    Summons Issued as to Enterprise Products Partners, LP. Issued summons delivered to plaintiff by
                    NEF, filed.(SarahShelby, 4) (Entered: 07/22/2019)

07/23/2019    Ï5    NOTICE of Appearance by Andrew W. Dunlap on behalf of Darrell Reeves, filed. (Dunlap,
                    Andrew) (Entered: 07/23/2019)

07/23/2019    Ï6    NOTICE of Appearance by William R. Liles on behalf of Darrell Reeves, filed. (Liles, William)
                    (Entered: 07/23/2019)

07/25/2019    Ï7    NOTICE of Appearance by Richard J. (Rex) Burch on behalf of Darrell Reeves, filed. (Burch,
                    Richard) (Entered: 07/25/2019)

07/26/2019    Ï8    RETURN of Service of SUMMONS Executed as to Enterprise Products Partners, LP served on
                    7/24/2019, answer due 8/14/2019, filed.(Liles, William) (Entered: 07/26/2019)

08/07/2019    Ï9    CERTIFICATE OF INTERESTED PARTIES by Darrell Reeves, filed.(Dunlap, Andrew) (Entered:
                    08/07/2019)

08/22/2019   Ï 10   ANSWER to 1 Complaint by Enterprise Products Partners, LP, filed.(Ahmad, Joseph) (Entered:
                    08/22/2019)

08/22/2019   Ï 11   CORPORATE DISCLOSURE STATEMENT by Enterprise Products Partners, LP, filed.(Ahmad,
                    Joseph) (Entered: 08/22/2019)

08/22/2019   Ï 12   NOTICE of Appearance by Joseph Y. Ahmad on behalf of Enterprise Products Partners, LP, filed.
                    (Ahmad, Joseph) (Entered: 08/22/2019)

08/22/2019   Ï 13   NOTICE of Appearance by Neal A. Sarkar on behalf of Enterprise Products Partners, LP, filed.
                    (Sarkar, Neal) (Entered: 08/22/2019)

08/23/2019   Ï 14   MOTION for Rachel Cowen to Appear Pro Hac Vice by Enterprise Products Partners, LP, filed.
                    Motion Docket Date 9/13/2019. (Attachments: # 1 Supplement Certificate of Good Standing, # 2
                    Supplement Oath)(Ahmad, Joseph) (Entered: 08/23/2019)

08/26/2019   Ï 15   ORDER granting 14 Motion for Rachel Cowen to Appear Pro Hac Vice for Enterprise Products
                    Partners, LP. (Signed by Judge Alfred H Bennett) Parties notified.(sanderson, 4) (Entered:
                    08/26/2019)

08/28/2019   Ï 16   NOTICE of Appearance by Jordan Warshauer on behalf of Enterprise Products Partners, LP, filed.
                    (Warshauer, Jordan) (Entered: 08/28/2019)

10/11/2019   Ï 17   Agreed MOTION to Transfer Case to Northern District of Oklahoma by Enterprise Gathering,
                    LLC, Enterprise Products Partners, LP, filed. Motion Docket Date 11/1/2019. (Attachments: # 1
                    Proposed Order)(Warshauer, Jordan) (Entered: 10/11/2019)

10/23/2019   Ï 18   ORDER TO TRANSFER CASE to Northern District of Oklahoma (Signed by Judge Alfred H
                    Bennett) Parties notified.(jguajardo, 4) (Entered: 10/24/2019)

10/23/2019     Ï    Interdistrict transfer to Northern District of Oklahoma. Case transferred electronically. Case
                    terminated on 10/23/2019, filed. (jguajardo, 4) (Entered: 10/24/2019)
